       Case 9:19-cv-00068-DWM Document 12 Filed 07/17/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 ROCHDALE INSURANCE COMPANY,                         CV 19–68–M–DWM

                      Plaintiff,
                                                            ORDER
        vs.

 SKYLAR DIXON and FELDER &
 COMPANY, LLC, DBA STILLWATER
 FISH HOUSE,

                      Defendants.


      A Complaint having been filed in this case, and pursuant to Rule 16(b) of
the Federal Rules of Civil Procedure and L.R. 1.4, 16.1, 16.2 and 26.1,

      IT IS ORDERED:

       1. Pursuant to Fed. R. Civ. P. 16(b) and (c), lead trial counsel for the
respective parties shall appear in the Chambers of United States District Judge
Donald W. Molloy on September 10, 2019, at 2:30 p.m., in the Russell Smith
Courthouse, Missoula, Montana, for the purpose of participating in the
preliminary pretrial conference. The conference is intended to develop a
case-specific plan for discovery and a schedule for disposition of the case.
Counsel should prepare to take part in meaningful discussions of material
contained in the preliminary pretrial statements. The case management plan
resulting from the preliminary pretrial conference is not subject to revision absent
compelling reasons.

                                          1
        Case 9:19-cv-00068-DWM Document 12 Filed 07/17/19 Page 2 of 4



       2. Each party to the case must be represented at the preliminary pretrial
conference by at least one person with authority to enter stipulations. The Court
intends to implement Rule 1 and Rule 16 of the Federal Rules of Civil Procedure
to the fullest extent possible. Pursuant to Rule 1, the lawyers and the parties are
responsible for securing the “just, speedy, and inexpensive determination” of this
proceeding.

      3. If it is impossible for lead trial counsel to attend the preliminary pretrial
conference at the above time, application for an extension of time must be made
by motion to the Court no less than fourteen (14) days before the conference. The
motion must certify that opposing counsel has been contacted concerning the
extension and state whether opposing counsel objects. Requests to change the
preliminary pretrial conference date will not be granted absent a demonstrated
showing of good cause. Lead counsel are expected to appear in person.

       4. RESPONSIBILITY OF PLAINTIFF’S COUNSEL. This Order is issued
at the outset of the case, and a copy is delivered by the Clerk of Court to counsel
for Plaintiff. Plaintiff’s counsel (or Plaintiff if self-represented) is directed to
deliver a copy of this Order to each other party within ten (10) days after
receiving notice of that party’s appearance. Plaintiff’s case may be dismissed
without prejudice if Plaintiff fails to inform opposing counsel of the pretrial
conference.

       5. On or before August 12, 2019, lead counsel for the respective parties
shall confer to consider the matters listed in Fed. R. Civ. P. 26(f). On or before
September 3, 2019, the parties shall file a written report outlining the joint
discovery plan formulated at the conference.

       Pursuant to Fed. R. Civ. P. 26(f), the parties should design the joint
discovery plan to require simultaneous disclosure of all liability experts.
Plaintiff’s damages experts shall be disclosed on the same day. Defendant’s
damages experts shall be disclosed thirty days thereafter. Expert disclosures must
comply with Fed. R. Civ. P. 26(a)(2) on or before the deadline for disclosure.
Discovery shall close thirty (30) to sixty (60) days after the deadline for disclosure
of Defendant’s damages experts. The parties should propose a date certain for the
close of discovery. Other dates, including a motions deadline and a trial date, will
be set at the preliminary pretrial conference.

                                          2
       Case 9:19-cv-00068-DWM Document 12 Filed 07/17/19 Page 3 of 4



       The parties should also bear in mind that, as the case develops, they may
agree among themselves to extend discovery. Fed. R. Civ. P. 29. However, the
discovery deadline set by the Court will not be continued, nor will the Court
entertain discovery motions based on post-deadline occurrences.

       At the Rule 26(f) conference, the parties should discuss the amount of
discovery reasonably needed to resolve the litigation, Fed. R. Civ. P. 26(b)(1), and
the preservation of electronically stored information, Fed. R. Civ. P. 37(e).

       6. On or before September 3, 2019, counsel for the respective parties shall
each file a preliminary pretrial statement. See Fed. R. Civ. P. 16(c)(2); Fed. R.
Civ. P. 26(a)(1). The statement shall address all matters listed in L.R. 16.2(b)(1).
The parties are reminded that the statement must include a computation of
damages. Fed. R. Civ. P. 26(a)(1)(A)(iii); L.R. 16.2(b)(1)(E).

      7. On or before September 3, 2019, Plaintiff shall separately file a
Statement of Stipulated Facts to which all parties agree. See L.R. 16.2(b)(3).

      8. Pursuant to Rule 26(d), a party may commence discovery immediately
upon providing its Rule 26(a)(1) Initial Disclosure to opposing parties. Early Rule
34 requests are governed by Rule 26(d)(2).

       9. The parties are reminded to review and follow the Federal Rules of Civil
Procedure concerning Pleadings, Counterclaims and Crossclaims, and Third-Party
Practice.

       10. Registration in and use of the Court’s electronic filing system is
mandatory for all attorneys. L.R. 1.4(c) and (e). Self-represented litigants should
refer to L.R. 1.4(d) and 83.8(c) and (d) for further information about filing
requirements.

    11. COUNSEL ARE ADVISED THAT INCOMPLETE OR
INADEQUATE INFORMATION ON THE PRELIMINARY PRETRIAL
STATEMENT WILL BE DEEMED AN ADMISSION BY COUNSEL THAT
THE MATTER IS NON-COMPLEX AND MAY RESULT IN THE CASE
BEING SET ON AN EXPEDITED TRIAL DOCKET.


                                          3
 Case 9:19-cv-00068-DWM Document 12 Filed 07/17/19 Page 4 of 4



Dated this 17th day of July, 2019.




                                     4
